        Case 1:20-cv-02505-LLS Document 35 Filed 03/23/21 Page 1 of 9
     IN \
                                                                rsnc SONY
UNITE D S TATES DI STRICT COURT                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELE CTRO\ICALL Y FILED
WILMINGTON TRUST , N.A . , as successor                        DOC #: _ _ _ _ _.......,__,_
to Wilmington Trust Retirement and                             DATE Fi l ED:_-=-
                                                                               1/2
                                                                                <-=2__3__/_2..-'-j_·
Institutional Services Company ,

                          Plaintiff ,

                  - against -
                                                         20 Civ . 2505 (LLS)
STOUT RISIUS ROSS , INC. ,
                                                          OPINION & ORDER
                          Defendant .

      Defendant Stout Risius Ross , Inc . moves to dismi s s

pl a int i ff Wilmington Trus t , N. A.' s complaint (Dkt . No . 18) under

Federal Rule of Civil Procedure 12 (b) ( 6 ) .

      For the follow i ng r easons , the motion ( Dkt . No . 23 ) i s

g ra nted , dismi ss i ng Wilmington ' s breach of cont r act and

negligence claims , and denied as to its contribution claim .

                                   BACKGROUND 1

      In early October 2013 , Constellis Group , I nc . decided to

form an Employee Stock Ownership Plan (" ESOP " ) . Brundle , 241 F .

Supp . 3d at 642 . Constellis ' s o wners s o ld their shares in the

company to the ES OP , which held th e st oc k in t rust for

Constelli s ' s employees . Id . at 613 - 1 4 .




1  Th e f a cts in this opinion are drawn from the complaint a nd the d ist r ict and
a ppellate court opinions on which this case is based and the complaint
relies . See Brundle v . Wilmington Tr ., N. A ., 241 F . Supp . 3d 610 (E . D. Va .
2017) , aff ' d , 919 F . 3d 763 (4th Cir . 2019) .
         Case 1:20-cv-02505-LLS Document 35 Filed 03/23/21 Page 2 of 9




        Constellis hired Wilmington to be the ESOP ' s trustee , and

Wilmington hired Stout to give the ESOP financ ia l advice

regarding its purchase of the company . Id . at 616 - 17 . On

November 12 , 2013 , Stout gave Wilmington its draft valuation

report , in which Stout determined that Constellis ' s rounded

median fair market value of equity per share was $4 , 235 . Id . at

620 - 21.

        Wilmington hurried to complete the sale by the end of 2013

so that Constellis and the sellers could realize their expected

tax advantages for that year . Id . at 621 - 22 . Wilmington and

Constellis agreed on a purchase price of $4 , 235 per share on

November 15 . Id . at 622 - 23. The transaction closed on December

20 , 2013.   Id . at 625.

        Former Constellis employee Tim P . Brundle sued Wilmington

in the United States District Court for the Eastern District of

Virginia in 2015 , alleging that Wilmington ' s negligence caused

the ESOP to overpay $103 , 862 , 000 for Constellis's stock , for

which Wilmington was liable under the Employee Retirement Income

Security Act of 1974        ("ERISA" ) , 29 U.S . C .   §   1106. Id . at 613   &


n.2 .

         The District Court found that Wilmington ' s reliance on

Stout ' s report -- which contained four detectable defects                     led

the ESOP to overpay $29 , 773 , 250 . 00 for Constellis ' s stock , and




                                        - 2-
        Case 1:20-cv-02505-LLS Document 35 Filed 03/23/21 Page 3 of 9



held Wilmington in violation of ERISA , 29 U.S.C .         §   1106(a) (1) (A).

See id . at 634 ,   648 . The Court summarized Wilmington and Stout 's

failures :

            Specifically , Wilmington has not demonstrated
      that its reliance on SRR's report was "reasonably
      justified" in light of all the circumstances because
      it has not shown that it thoroughly probed the gaps
      and internal inconsistencies in that report. Four
      major failures stand out : the failure to consider the
      2013 McLean report; the failure to probe SRR 's
      reliance on management ' s representations and
      projections ; the failure to investigate the
      appropriateness of SRR increasing the value of
      Constellis by applying a control premium ; and the
      failure to probe SRR ' s practice of rounding numbers
      up , thereby increasing Constellis ' value . Although
      these failings independently might not be sufficient
      to conclude that Wilmington failed to meet its duty ,
      cumulatively they demonstrate that Wilmington was not
      sufficiently engaged in the Constellis transaction ,
      which was rushed to be completed by the end of 2013.

Id . at 643 .

      The District Court entered judgment for the ESOP in the

amount of $29,773,250.00. See id. at 649 - 50 . The United States

Court of Appeals for the Fourth Circuit affirmed. Brundle , 919

F . 3d 763   (4th Cir. 2019) . Wilmington then paid the judgment.

Notice of Satis . of Js ., Brundle , 1 : 15 - cv - 1494   (LMB/IDD) , 0kt .

451   (E . D. Va . Aug . 23 , 2019).

      Wilmington now seeks to recover from Stout some or all of

the nearly $30 million Wilmington paid to satisfy the Brundle

judgment . Based on the defects the District Court found in




                                       - 3-
         Case 1:20-cv-02505-LLS Document 35 Filed 03/23/21 Page 4 of 9




Stout ' s report , Wilmington alleges Stout breached its contract

and common law duties it owed Wilmington .

       For the reasons set forth below, those claims are barred by

Delaware ' s statute of limitations , 10 Del . C . § 8106 , which

subjects contract claims , as well as negligence claims , to a

three-year limitation period .

       Wilmington has , however , adequately stated a claim to

recover Stout ' s share of the Brundle judgment under New York ' s

statutory cause of action for contribut i on , N. Y. C.P.L . R.

§§   1401 - 04 .

                                 DISCUSSION

                            Breach of Contract

       "Under C . P . L . R . § 202 , when a nonresident plaintiff sues

upon a cause of action that arose outside of New York , the court

must apply the shorter limitations period , including all

relevant tolling provisions , of either:         (1) New York ; or   (2)   the

state where the cause of action accrued ." Stuart v . Am . Cyanamid

Co ., 158 F . 3d 622,   62 7 (2d Cir . 1998) . The parties agree that

Delaware ' s three - year statute of limitations , 10 Del . C . § 8106 ,

not New York's six - year statute of limitations , N. Y. C.P . L . R .

§ 213 , applies to Wilmington ' s breach of contract claim . Pl .' s

Opp 'n Mem . at 8-9 . They also agree that the claim accrued when

the parties entered their contract , more than three years before

Wilmington brought this action . Id . at 9.


                                      - 4-
       Case 1:20-cv-02505-LLS Document 35 Filed 03/23/21 Page 5 of 9




     Wilmington argues that the limitations period for its

breach of contract claim was tolled until , at earliest , the

March 2017 Brundle verdict , because "Stout's expertise and

assurances create a plausible inference that Wilmington was

blamelessly ignorant of Stout ' s errors ." Id. at 12.

     Wilmington ' s ignorance of the defects in Stout 's report was

not blameless -- the District Court held Wilmington liable for

breaching its fiduciary duties to the ESOP because Wilmington

negligently failed to discover the deficiencies in Stout 's

report. See , e.g ., Brundle 241 F. Supp . 3d at 634       ("When

reviewing SRR ' s 2013 valuation , no one from Wilmington ever

asked to see the McLean report , even though the FSSC knew of its

existence ." ),   636   ("Wilmington had an obligation to probe SRR 's

choice to rely on those projections. The record shows that there

were several red flags indicating that these projections were

inflated , which Wilmington either ignored or downplayed. " ) ,         639

("The Court finds that there was no reasonable basis for SRR ' s

decision to apply the control premium as it did and that

Wilmington breached its fiduciary obligation in failing to

vigorously question this aspect of SRR ' s report ." ) ,     648    ("SRR

has not provided any explanation for why it chose to round up

rather than round down , and Wilmington breached its fiduciary

duty to the ESOP by not objecting to SRR ' s approach ." ).




                                     - 5-
          Case 1:20-cv-02505-LLS Document 35 Filed 03/23/21 Page 6 of 9



      Therefore , the limitations period for Wilmington ' s breach

of contract claim was not tolled , and Delaware ' s three - year

statute of limitations bars that claim .

                                  Negligence

      The parties also agree that Delaware ' s three - year statute

of limitations applies to Wilmington ' s negligence claim . Pl .' s

Opp ' n Mem . at 8 - 9 .

      Wilmington contends that its negligence claim did not

accrue until the March 2017 Brundle verdict , because "Before

that point , Stout had merely exposed Wilmington to a risk of

future loss ." Pl ' s Opp ' n at 17 .

      Under Delaware law ,

      A cause of action in tort accrues at the moment when
      "an injury , although slight , is sustained in
      consequence of the wrongful act of another .       . " 51
      Am . Jur . 2d Limitation of Actions§ 135 . "It is not
      required that all the damages resulting from the act
      shall have been sustained at that time , and the
      running of the statute is not postponed by the fact
      that the actual or substantial damages do not occur
      until a later date ." Id.

Kaufman v . C.L. McCabe & Sons ,        Inc .,   603 A . 2d 831 ,   834   (Del .

1992) .

       The filing of the Brundle action injured Wilmington . Once

the charges against Wilmington were publicly articulated in a

legal complaint ,      it could have brought a third - party claim

against Stout in that action , or a separate breach of contract




                                        - 6-
       Case 1:20-cv-02505-LLS Document 35 Filed 03/23/21 Page 7 of 9



and negligence action against Stout . It did not have to wait to

sue Stout until the Brundle verdict had been reached .

     The limitations period for Wilmington ' s negligence claim

thus began to run on November 10 , 2015 , when the Brundle action

was commenced . The limitations period for that claim was not

tolled , because just as with its breach of contract claim ,

Wilmington was not blamelessly ignorant of Stout ' s alleged

negligence .

      Delaware ' s three - year statute of limitations bars

Wi l mington ' s negligence claim .

                              Contribution

     As stated by defendant , " There is no dispute that

Plaintiff ' s contribution claim accrued upon its payment of the

Brundle judgment on August 23 , 2019 . The contribution claim is

therefore timely under the applicable limitations periods both

of New York and Delaware ." Its Mem . at 16 n . 9 .

      Stout argues that Wilmington ' s state - law contribution claim

is preempted by ERISA , which states in pertinent part , " the

provisions of this subchapter and subchapter III shall supersede

any and all State laws insofar as they may now or hereafter

re l ate to any employee benefit plan .          ." 29   u. s .c .   § 1144 .

Stout contends that ERISA preempts Wilmington ' s contribution

claim because that claim seeks to recover on a judgment for

breach of ERISA- imposed fiduciary duties .


                                      - 7-
      Case 1:20-cv-02505-LLS Document 35 Filed 03/23/21 Page 8 of 9



     ERISA does not bar Wilmington's contribution claim against

a non-fiduciary merely because the judgment for which Wilmington

seeks recovery is based on an ERISA violation.

     In Gerosa v . Savasta & Co ., 329 F.3d 317       (2d Cir . 2003) ,

pension plan trustees brought a state - law professional

malpractice claim against the plan's actuary for incorrectly

reporting that the plan was over - funded , which caused the plan

to face a financial shortfall. The Second Circuit reversed the

District Court ' s dismissal of that claim , holding that "ERISA

does not preempt ' run-of-the-mill '      state - law professional

negligence claims against non - fiduciaries" because Congress did

not intend for ERISA to completely immunize non-fiduciary plan

advisors from damages claims. Id. , 329 F.3d at 323.

     Similarly in this case , a holding that ERISA preempts

Wilmington ' s contribution claim would immunize Stout from

liability for breaching its common law duties .

     As stated by the Second Circuit in Gerosa, supra , 329 F . 3d

at 328:

     First , even assuming that ERISA does create any
     meaningful and enforceable standards for actuarial
     behavior , those provisions have little to do with the
     conduct of the plan or its sponsors . See LeBlanc v .
     Cahill , 153 F . 3d 134 , 147-48 (4th Cir. 1998). There is
     no danger , for instance, that the plan will be subject
     to two sets of inconsistent state obligations. Id .
     And , as we have said , ERISA does not create a "fully
     insulated legal world" for plans ; they must deal with
     outsiders , such as landlords or debt-collectors , under
     the same diverse hodge - podge of state law as any other


                                   - 8-
. .....             Case 1:20-cv-02505-LLS Document 35 Filed 03/23/21 Page 9 of 9




                economic actor . Rebaldo v . Cuomo , 749 F . 2d 133 , 138
                (2d Cir . 1984) , cert . denied , 472 U. S . 1008 , 105 S .
                Ct . 2702 , 86 L . Ed . 2d 718 (1985) ; see also LeBlanc ,
                153 F . 3d at 148 (rejecting preemption argument where
                " the Pension Fund is simply in the role of an investor
                allegedly wronged " ) .

                Twelve years earlier , that Court had summarized , in Chemung

          Canal Tr . Co . v . Sovran Bank/Md .,         939 F . 2d 12 , 16 (2d Cir .

          1991) :

                      We see no reason to reject contribution as an
                equitable means of apportioning wrongdoing in this
                context. Although it is arguable that injecting
                contribution claims into an already complex area of
                litigation will only further complicate matters and
                build costs , we think that even a breaching fiduciary
                should be entitled to the protection of contribution
                that has been traditionally granted fiduciary
                defendants under the equitable provisions of trust
                law . There is no reason why a single fiduciary who is
                only partially responsible for a loss should bear its
                full brunt .

                                            CONCLUSION

                The other alleged causes of action being dismissed , the

          case will proceed on Wilmington ' s claim for contribution .

                So ordered .

          Dated :       New York , New York
                        March 23 , 2020


                                                           LOUIS L . STANTON
                                                               U. S . D. J .




                                                 - 9-
